In this action by plaintiffs, who are husband and wife, to recover damages for personal injuries sustained by plaintiff wife and for medical expenses incurred and loss of services sustained by plaintiff husband, plaintiffs claim that their injuries and damage resulted from the accumulation of ice on a public highway, resulting from the drainage of surface water and melting snow from a private driveway, and appeal from an order dismissing their complaint as against the respondent, who is entitled to an easement over the driveway. The complaint was dismissed on the ground that it did not state facts sufficient to establish any duty on the part of the respondent to remedy the alleged defective condition of the driveway. Order affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Johnston, Adel, Aldrich and Nolan, JJ., concur.